1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,         NO. 2:08-cr-554 WBS

13                 Plaintiff,
                                       SUPPLEMENTAL ORDER
14       v.

15   DAMION LAMONT HARRIS,

16                 Defendant.

17

18
                                 ----oo0oo----
19

20            Before the court is defendant Damion Lamont Harris’s

21   Motion for Reduction of Sentence Pursuant to Title 18 U.S.C. §

22   3582(c)(2).   (Docket No. 125.)   The court previously denied a

23   similar § 3582 motion filed by defendant, holding that because he

24   was sentenced as a career offender under U.S.S.G. § 4B1.1, which

25   Amendment 782 does not affect, he was not eligible for a sentence

26   reduction under that amendment.   (Docket No. 121 (citing, inter

27   alia, United States v. Charles, 749 F.3d 767, 770 (9th Cir. 2014)

28   (“[R]etroactive amendments regarding sentences under the drug
                                       1
1    guidelines do not affect individuals who were sentenced as career

2    offenders . . . .”); United States v. Romero, 675 F. App’x 777

3    (9th Cir. 2017) (denying motion to reduce sentence pursuant to

4    section 3582(c)(2) and Amendment 782 because defendant was

5    sentenced as a career offender under U.S.S.G. § 4B1.1)).)

6                Subsequent to the denial of defendant’s prior § 3582

7    motion, the court accepted the parties’ stipulation to a

8    reduction of sentence pursuant to Section 404 of the First Step

9    Act of 2018, and defendant’s sentence was reduced from 188 months

10   to 151 months.     (Docket Nos. 123, 124.)   However, in its response

11   to the instant motion (Docket No. 129), the government does not

12   address what effect, if any, the reduction of sentence has on

13   defendant’s eligibility for a sentence reduction under Amendment

14   782.     Indeed, the government’s brief does not even mention the

15   reduction of defendant’s sentence under the First Step Act.

16               Given this oversight, the government is hereby ORDERED

17   to file a supplemental response to defendant’s motion within ten

18   days of the date of this order.     Defendant may file a reply to

19   the government’s brief and supplemental brief.     Any such reply

20   shall be filed within thirty days of the date of filing of the
21   government’s supplemental brief.

22               IT IS SO ORDERED.

23   Dated:    October 7, 2019

24

25

26
27

28
                                        2
